


115 HRES 397 EH: Solemnly reaffirming the commitment of the United States to the North Atlantic Treaty Organization’s principle of collective defense as enumerated in Article 5 of the North Atlantic Treaty.
U.S. House of Representatives
2017-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
115th CONGRESS
1st Session
H. RES. 397
In the House of Representatives, U. S.,

June 27, 2017

RESOLUTION
Solemnly reaffirming the commitment of the United States to the North Atlantic Treaty Organization’s principle of collective defense as enumerated in Article 5 of the North Atlantic Treaty.
 
 
Whereas more than 250,000 Americans died in the Second World War to liberate Europe from the scourge of genocidal fascism;  Whereas in the wake of the cataclysm of the Second World War, the United States, Canada, and European partners founded the North Atlantic Treaty Organization (NATO) in Washington in 1949; 
Whereas the foundation of NATO is collective defense as enumerated in Article 5 of the North Atlantic Treaty which states that, The Parties agree that an armed attack against one or more of them in Europe or North America shall be considered an attack against them all.;  Whereas NATO is one of the most successful military alliances in history, deterring the outbreak of another world war, protecting the territorial integrity of its members, and seeing the Cold War through to a peaceful conclusion; 
Whereas Article 5 of the North Atlantic Treaty has only been invoked once in history when alliance members came to the aid of the United States following the terrorist attacks of September 11, 2001;  Whereas NATO allies and partners, including Canada and countries in Central, Eastern, and Northern Europe, including countries of the Western Balkans, and the former Soviet Union have stood alongside the United States in joint operations in the Western Balkans, Afghanistan, Iraq, and elsewhere around the globe; 
Whereas NATO remains the foundation of United States foreign policy of promoting a Europe that is whole, free, and at peace;  Whereas at the Wales Summit in 2014, NATO leaders agreed that each alliance member would spend at least 2 percent of its nation’s gross domestic product on defense by 2024; 
Whereas multiple Presidents have reaffirmed the commitment of the United States to the collective defense guarantees in Article 5 of the North Atlantic Treaty; and  Whereas the Constitution of the United States grants Congress the sole power to declare war: Now, therefore, be it 
 
That the House of Representatives— (1)solemnly reaffirms the commitment of the United States to the North Atlantic Treaty Organization’s principle of collective defense as enumerated in Article 5 of the North Atlantic Treaty; 
(2)strongly supports the decision at the NATO Wales Summit in 2014 that each alliance member would spend at least 2 percent of its nation’s gross domestic product on defense by 2024;  (3)condemns any threat to the sovereignty, territorial integrity, freedom and democracy of any NATO ally; and 
(4)welcomes the Republic of Montenegro as the 29th member of the NATO Alliance.   Karen L. Haas,Clerk. 